Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-12-2008

USA v. Carstarphen
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-3136




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"USA v. Carstarphen" (2008). 2008 Decisions. Paper 1618.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1618


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                NOT PRECEDENTIAL




         UNITED STATES COURT OF APPEALS
              FOR THE THIRD CIRCUIT
               ____________________

                       No. 06-3136
                  ____________________


             UNITED STATES OF AMERICA

                              v.

                RONALD CARSTARPHEN,

                                    Appellant

                   ___________________

         Appeal from the United States District Court
           for the Eastern District of Pennsylvania
                 (Crim. No. 05-cr-00467-02)
          District Court: Hon. Mary A. McLaughlin
                  ______________________

      Submitted Pursuant to Third Circuit LAR 34.1 (a)
                     December 6, 2007

BEFORE: McKEE, CHAGARES and HARDIMAN, Circuit Judges

             (Opinion Filed: February 12, 2008)

               __________________________

                         OPINION

               __________________________
McKee, Circuit Judge

       Ronald Carstarphen appeals the sentence that was imposed following his

guilty plea arguing that it was unreasonable. For the reasons that follow, we will

affirm the sentence.

                                            I.

       Inasmuch as we write primarily for the parties, it is not necessary to recite

the facts of this case.1 Carstarphen’s challenge to his sentence relies on United

States v. Booker, 543 U.S. 220 (2005).

       Carstarphen acknowledges that the district court appeared to comply with

the methodology for imposing sentences after Booker that we prescribed in United

States v. Gunter, 462 F.3d 237 (3d Cir. 2006). Appellant’s Br. at 12-13. We

agree. The court significantly reduced the sentence suggested by the advisory

guideline range based upon the defendant’s cooperation and the government’s

“5K1" motion. In imposing sentence the court explained that it was concerned

with the defendant’s criminal history “from the time [he was] very young just

showing no consideration to what the law requires.” 2 However, the court went

beyond the mere numbers and appropriately considered his age at the time of his



1
 The government initially filed a motion to dismiss Carstarphen’s appeal based upon the
appellate waiver that was part of his plea agreement. We are now informed that the
government has withdrawn that motion. See Appellee’s Br. at 2.
2
 The defendant correctly argues that his prior convictions are already incorporated into
the advisory guideline range the court used in calculating his sentence.

                                            2
prior offenses. The court was also clearly concerned with the callous nature of the

offense of conviction and the psychological trauma his actions inflicted on his

victim.

       The resulting sentence includes a 50% reduction for his cooperation, yet is

still sufficiently incapacitive to address the need to protect the public and

underscore the seriousness of this offense. It is thus clear from the sentence as

well as the court’s explanation at sentencing that the court properly considered the

factors contained in 18 U.S.C. § 3553(a), and Carstarphen does not argue to the

contrary except to argue that the resulting sentence was “unreasonable.” The

record is to the contrary.

       Accordingly, we will affirm the judgment of sentence.




                                           3